Citation Nr: 0808806	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter; his son-in-law just observed


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service during World War II, 
from October 1942 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The Board remanded this case in February 2007 to schedule the 
veteran for a hearing at the RO before a Veterans Law Judge 
of the Board (also commonly referred to as a Travel Board 
hearing).  The veteran had the hearing in December 2007, and 
at the outset of the proceeding he and his representative 
withdrew additional claims for service connection for a right 
knee disorder and malaria.  38 C.F.R. § 20.204 (2007).  So 
only the claim concerning his hearing loss remains.

Also during the hearing, the veteran submitted additional 
evidence and waived his right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2007).

In February 2008, the Board advanced this case on the docket 
(AOD) because of the veteran's age.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's bilateral hearing loss has been attributed by 
competent medical evidence to acoustic trauma from excessive 
noise exposure while in the military.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Board is granting the veteran's claim, for reasons that 
will be discussed, so there is no need to determine whether 
VA has satisfied its duties to notify and assist him with his 
claim pursuant to the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5100 et seq.  See also Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Even were the Board to assume for the 
sake of argument there has not been VCAA compliance, this is 
inconsequential because he is still receiving the requested 
benefit, regardless, so this ultimately would only at most 
amount to harmless error.  38 C.F.R. § 20.1102.

Entitlement to Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  



Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first and perhaps most fundamental requirement for any 
service-connection claim is competent evidence of current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The veteran's VA medical records 
do not show treatment for bilateral hearing loss.  However, 
at his December 2007 Travel Board Hearing, he was wearing 
hearing aids that he said he had received from VA.  Also 
during the hearing, he submitted a record from Dr. Z., his 
private otolaryngologist (ear, nose & throat specialist), 
showing a diagnosis of bilateral sensorineural hearing loss.  
Dr. Z indicated that audiological evaluation had revealed a 
symmetrical moderate low frequency sensorineural hearing loss 
sloping to a profound high frequency sensorineural hearing 
loss, and that Tympanograms were Type A bilaterally.  Dr. Z 
further indicated the veteran had a "significant amount of 
sensorineural hearing loss, particularly in the higher 
frequencies...."  So there is no disputing the veteran has 
this claimed condition.  See also 38 C.F.R. § 3.385 
indicating that, according to VA's standards, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.

The veteran's daughter also provided supporting testimony 
during the hearing.  She was born in 1951, five years after 
the veteran left the military, and she testified that 
starting from about age two, she remembered him saying that 
he could not hear her.  She said he asked her to look at him 
and speak correctly.  As she grew up, he continued to have 
problems hearing her.  She was a credible witness and, as a 
lay person, she is competent to describe her observations of 
her father asking her to speak louder and state that he could 
not hear.  See Barr, 21 Vet. App. at 303.  

As well during his hearing, the veteran testified that he 
worked as a radioman during service and, in that capacity, 
was specially selected to track German U Boat transmissions, 
which he said the Germans attempted to mask with very loud 
sounding band music, operatic arias, voices, and other 
distractions.

Dr. Z's December 2007 statement acknowledges that the 
veteran's bilateral sensorineural hearing loss may be partly 
age related, keeping in mind he served in the military many 
years ago during World War II.  But Dr. Z also indicated 
that, given the veteran's history, it is more likely than not 
that the degree of hearing loss in the higher frequencies is 
related to his chronic noise exposure as a consequence of his 
work during the war.

So Dr. Z has provided the necessary link of the sensorineural 
hearing loss to the veteran's military service, and there is 
no medical opinion refuting this conclusion.  Certainly then, 
the claim must be granted when all reasonable doubt 
concerning the etiology of the hearing loss is resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996);
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

The claim for service connection for bilateral sensorineural 
hearing loss is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


